                                      UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION


      JAN GRODECKI,                                             )          CASE NO. 19-cv-1374
                                                                )
                                                                )
                                  PLAINTIFF,                    )          JUDGE SARA LIOI
                                                                )
      vs.                                                       )          MEMORANDUM OPINION
                                                                )          AND ORDER
      WORKMAN INDUSTRIAL SERVICES,                              )
      INC., et al.,
                                                                )
                                  DEFENDANTS.                   )


              Now before the Court is the parties’ joint motion for approval of settlement and release

     (Doc. No. 17 [“Mot.”]), supported by the Declaration of Robi J. Baishnab (Doc. No. 17-3

     [“Baishnab Decl.”]), the Supplemental Declaration of Robi J. Baishnab (Doc. No. 18-1 [“Baishnab

     Supp.”]), and the Declaration of Anthony J. Lazzaro (Doc. No. 18-2 [“Lazzaro Decl.”]). Because

     the Court finds that the settlement represents a fair resolution of plaintiff’s claim under the Fair

     Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the joint motion is granted and the

     settlement is approved.

              I. BACKGROUND

              Plaintiff, Jan Grodecki (“Grodecki”), filed a collective action complaint                          1
                                                                                                                     against

     defendants, Workman Industrial Services, Inc. and James T. Workman, III (collectively

     “defendants”), alleging that defendants violated the FLSA and Ohio law by failing to pay overtime

     to him and others similarly situated. (Doc. No. 1.) On July 8, 2019 defendants filed an answer

     denying that plaintiff was entitled to any additional wages or that they violated the FLSA. (Doc.


1
    While Grodecki filed a collective action complaint, no plaintiffs opted into this case. (See Baishnab Decl. ¶ 13.)
No. 6.)

          On September 25, 2019 the matter was referred to Magistrate Judge Kathleen B. Burke for

potential mediation to take place on November 12, 2019. (See Doc. Nos. 11, 13.) Prior to

mediation, the parties settled this action and filed their joint notice of settlement on November 15,

2019. (See Doc. No. 14.)

          II. APPLICABLE LAW

          “Employees are guaranteed certain rights by the FLSA, and public policy requires that

these rights not be compromised by settlement.” Crawford v. Lexington-Fayette Urban Cty. Gov’t,

Civil Action No. 06-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008). “The central

purpose of the FLSA is to protect covered employees against labor conditions ‘detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general well-

being of workers.’” Id. (quoting 29 U.S.C. § 202) (further citation omitted).

          The provisions of the FLSA are mandatory and, except in two narrow circumstances, are

generally not subject to bargaining, waiver, or modification by contract or settlement. Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706, 65 S. Ct. 895, 89 L. Ed. 1296 (1945); Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). The first exception involves FLSA

claims that are supervised by the Secretary of Labor pursuant to 29 U.S.C. § 216(c). Lynn’s Foods,

679 F.2d at 1353. The second exception, applicable here, encompasses instances where a federal

district court approves the settlement of a suit brought pursuant to § 16(b) of the FLSA. Id.

          In reviewing the settlement of a plaintiff’s FLSA claims, the district court must “‘ensure

that the parties are not, via settlement of [the] claims, negotiating around the clear FLSA

requirements of compensation for all hours worked, minimum wages, maximum hours, and


                                                  2
overtime.’” Rotuna v. W. Customer Mgmt. Grp. LLC, No. 4:09CV1608, 2010 WL 2490989, at *5

(N.D. Ohio June 15, 2010) (quoting Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 719

(E.D. La. 2000) (further citation omitted)). The existence of a bona fide dispute serves as a

guarantee that the parties have not manipulated the settlement process to permit the employer to

avoid its obligations under the FLSA. Id. (citing Crawford, 2008 WL 4724499, at *3). The Court

should also consider the following factors: the risk of fraud or collusion; the complexity, expense,

and likely duration of the litigation; the amount of discovery completed; the likelihood of success

on the merits; and, the public interest in settlement. Crawford, 2008 WL 4724499, at *3 (citing

Int’l Union, United Auto., Aerospace, and Agric. Implement Workers of Am. v. Gen. Motors Corp.,

497 F.3d 615, 631 (6th Cir. 2007)). Where the settlement agreement proposes an award of

attorney’s fees, such fees must be reasonable. See generally Reed v. Rhodes, 179 F.3d 453, 471

(6th Cir. 1999) (citing Blum v. Stenson, 465 U.S. 886, 893, 104 S. Ct. 1541, 79 L. Ed. 2d 891

(1984)).

       III. ANALYSIS

       At the outset, the Court finds that the divergent views of the facts and the law presented

bona fide disputes that, had the parties not reached settlement, would have necessitated resolution

by the Court and/or a jury. The parties’ motion confirms this. (See Mot. at 89–90.) Specifically,

the parties disagreed about the amount of unpaid time and whether that unpaid time was

compensable. (Id.)

       Having reviewed the terms of the settlement, the Court finds that the settlement represents

a fair and reasonable resolution to bona fide disputes. Further, the Court notes that the settlement

was the result of arms-length negotiations between parties that were represented by able counsel.

                                                3
(See Mot. at 90; Baishnab Decl. ¶ 16.) As such, the Court finds no risk of fraud or collusion.

Additionally, the Court finds that the award of attorney’s fees to plaintiff’s counsel, which is

supported by a declaration filed by counsel, is reasonable, taking into consideration the course of

proceedings and the successful outcome providing substantial relief to Grodecki. While the Court

is not in a position to assess the likelihood of success on the merits, the Court finds that the other

relevant factors weigh in favor of approving the settlement.

       IV. CONCLUSION

       For all of the foregoing reasons, the Court grants the parties’ joint motion (Doc. No. 17)

and approves the settlement. (Doc. No. 17-1.) The claims in plaintiff’s complaint are dismissed

with prejudice and this case is closed.

       IT IS SO ORDERED.

 Dated: December 12, 2019
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
